Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.


EXHIBIT 10.4
AMENDMENT NO. 6
TO
JUPITER GAS GATHERING AGREEMENT
This Amendment No. 6 to the Jupiter Gas Gathering Agreement (this “Amendment”)
is made and entered into as of March 1, 2019, by and between EQT Production
Company (“Producer”) and EQT Energy, LLC (collectively with Producer,
“Shipper”), on the one hand, and EQM Gathering OPCO, LLC (“Gatherer”), on the
other hand. Producer, Shipper and Gatherer are each referred to herein as a
“Party” and collectively as the “Parties”.


WHEREAS, the Parties made and entered into that certain Jupiter Gas Gathering
Agreement, the “Agreement”, dated May 1, 2014 (as amended by that certain
Amendment No. 1 to Jupiter Gas Gathering Agreement, dated December 17, 2014,
that certain Amendment No. 2 to Jupiter Gas Gathering Agreement, dated October
26, 2015, that certain Amendment No. 3 to Jupiter Gas Gathering Agreement, dated
August 1, 2016, that certain Amendment No. 4 to Jupiter Gas Gathering Agreement,
dated June 1, 2017, and that certain Amendment No. 5 to Jupiter Gas Gathering
Agreement, dated October 1, 2017), pursuant to which, among other provisions,
Shipper requested that Gatherer provide gathering services to Shipper by
receiving quantities of Gas from Shipper at the Receipt Points and redelivering
such Gas to or for Shipper’s account at the Delivery Points; and


WHEREAS, the Parties intend to amend Exhibit A, Section II (Table of Incremental
Capital Fees) of Exhibit B-2 and Section III (Site Specific Data and Facility
Responsibility Matrix) of Exhibit F of the Agreement upon the terms and subject
to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


1.Definitions. All capitalized terms used but not otherwise defined or amended
herein shall have the meanings ascribed to them in the Agreement.


2.Amendments.


a.
As of the date hereof, Rice Drilling B LLC, a Delaware limited liability company
(“RDB”), shall be joined to the Agreement as a “Producer” (and, accordingly, a
“Shipper”) and deemed a “Producer” (and, accordingly, a “Shipper”) under and
subject to the Agreement for all purposes, entitled to all rights and benefits,
and responsible for all obligations and liabilities, as “Producer” (and
accordingly, as “Shipper”) arising pursuant to the Agreement, but insofar and
only to the extent that the same arise out of, relate to, or are associated with
RDB’s ownership, operation, or production of Gas delivered to the following
Receipt Points: Beazer, Carpenter, Shipman, and Kentor.



b.
Exhibit A attached to the Agreement is hereby deleted in its entirety and
replaced with the revised Exhibit A attached hereto as Attachment 1.



c.
Section II (Table of Incremental Capital Fees) of Exhibit B-2 attached to the
Agreement is hereby deleted in its entirety and replaced with the revised
Section II (Table of Incremental Capital Fees) attached hereto as Attachment 2.
In accordance with Section 4.2(b) of the Agreement, the Parties have agreed to
the Incremental Capital Projects in respect of the Receipt Points identified in
Section II of Exhibit B-2. The Parties further agree that:



i.
these Incremental Capital Projects shall not trigger an increase in the
Compression MDQ or the Contract MDQ or an extension of any Term under the
Agreement;



ii.
with respect to the West Run – Hopewell Ridge Receipt Point, the Incremental
Capital Fee shall be a negotiated volumetric rate of [***] (in lieu of a Monthly
reservation rate) for all Gas delivered by Shipper and received by Gatherer at
the West Run – Hopewell Ridge Receipt Point, and with respect to the remainder
of the Receipt Points identified in Section II of Exhibit B-2, the Incremental
Capital Fee shall be a negotiated volumetric rate of [***] (in lieu of a Monthly
reservation rate) for all Gas delivered by Shipper and received by Gatherer at
such Receipt Points; and all Receipt Points identified on Section II of Exhibit
B-2 shall be disregarded for purposes of and not considered in calculating the
Contract MDQ, Compression MDQ or the Overrun Fees under the Agreement;



iii.
the Incremental Capital Fee shall apply only to Gas delivered to the Receipt
Points identified in Section II of Exhibit B-2 beginning on the applicable
In-Service Date for each such Receipt Point as set forth in Section II of
Exhibit B-2, and thereafter shall apply to such Gas consistent with the
Applicable Expansion Term provisions.



iv.
Except for the West Run – Hopewell Ridge Receipt Point, Gas delivered to the
Receipt Points identified in Section II of Exhibit B-2 shall be nominated by
Shipper to Delivery Point JPTR-PAPER identified in Exhibit A. Nominations on
Equitrans associated with the JPTR-PAPER Delivery Point and physical deliveries
shall be reconciled on a monthly basis and any resulting imbalance shall be
resolved by Shipper in the subsequent accounting month. No Gas delivered to
Receipt Points other than those identified in Section II of Exhibit B-2 (not
including the West Run – Hopewell Ridge Receipt Point) shall be nominated by
Shipper to Delivery Point JPTR-PAPER.



v.
Shipper shall not install wellhead or other compression upstream of the West Run
– Hopewell Ridge Receipt Point without prior written consent from Gatherer.



d.
In Section III (Site Specific Data and Facility Responsibility Matrix) of
Exhibit F attached to the Agreement:



i.
the pages including Section III.A.1 (Receipt Point Interconnect Data) are hereby
deleted in their entirety and replaced with the revised pages including Section
III.A.1 (Receipt Point Interconnect Data) attached hereto as Attachment 3; and



ii.
Section III.A.2 (Responsibility for Interconnect Facility Equipment) is hereby
amended to include the additional Interconnect Facilities responsibilities
tables for the meters identified as set forth below, which tables (1) establish
the design, construction, operation, maintenance and cost responsibility for
each such meter and (2) are attached hereto as Attachment 3.



M5283458        M5283463        M5283464
M5298308        M5344758    


3.Effect of Amendment. The Agreement, as amended hereby, shall remain in full
force and effect, and all terms hereof are hereby ratified and confirmed by the
Parties.


4.Further Actions. The Parties agree to execute such other documents and take
such further actions necessary to effectuate this Amendment.


5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement. It is agreed by the Parties that
facsimile signature pages signed by the Parties shall be binding to the same
extent as original signature pages.


6.Entire Agreement. This Amendment is the entire agreement between the Parties
concerning the subject matter hereof and neither Party shall be bound by
representations except as set forth in this Amendment.


7.Amendments. This Amendment may not be modified or amended except by a written
agreement signed by the Parties.




[The remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


EQT PRODUCTION COMPANY
EQM GATHERING OPCO, LLC
By: _/s/ Erin R. Centofanti_____________
By: _/s/ Paul Kress__________________
Name: __Erin R. Centofanti_____________
Name: ___Paul Kress__________________
Title: __President_____________________
Title: _VP__________________________


EQT ENERGY, LLC


RICE DRILLING B LLC
By: ___/s/ Donald M. Jenkins__________
By: _/s/ Erin R. Centofanti_____________
Name: _Donald M. Jenkins______________
Name: __Erin R. Centofanti_____________
Title: _President_____________________
Title: __President_____________________




ATTACHMENT 1

EXHIBIT A
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ


Receipt Point(s)
Receipt Point MDQ
MMcf/Day
Zone
Zone MDQ
MMcf/Day
 
 
 
 
West Run
80
Zone 1
300
Koloski
90
Zone 1
300
Green Hill
80
Zone 1
300
Pierce
100
Zone 1
300
Walker B
30
Zone 1
300
Moore
40
Zone 1
300
Phillips
30
Zone 1
300
Scotts Run
30
Zone 1
300
Patterson Creek
60
Zone 1
300
Carpenter
115
Zone 1
300
Kentor
5
Zone 1
300
 
 
 
 
Moninger
200
Zone 2
370
Cooper
140
Zone 2
370
Big Sky
75
Zone 2
370
Harris
45
Zone 2
370
Amity
15
Zone 2
370
Harden Farm
110
Zone 2
370
Connors
65
Zone 2
370
Pettit
65
Zone 2
370
Hughes
55
Zone 2
370
Roberts
9
Zone 2
370
Harden
25
Zone 2
370
Shipman
37.5
Zone 2
370
J&J
37.5
Zone 2
370
 
 
 
 
Lacko
150
Zone 3
370
Hildebrand
35
Zone 3
370
Pyles
40
Zone 3
370
Beazer
50
Zone 3
370
Yabolnski
70
Zone 3
370
Minor
60
Zone 3
370
Nicoloff
30
Zone 3
370
McMillan
20
Zone 3
370
Robinson
20
Zone 3
370
Thompson
25
Zone 3
370
Thistlewaite
2
Zone 3
370
Alpha
80
Zone 3
370
Strope
100
Zone 3
370
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT A (Continued)
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ


Delivery Point(s)
Location
Ingram
Equitrans H-109
Amity
Equitrans H-125
Jupiter
Equitrans H-148
Callisto
Equitrans H-160
Hopewell Ridge
Equitrans H-160
Pipers Ridge
Equitrans M-78
Europa
Equitrans H-165
Io
Equitrans H-148 and M-78
JPTR-PAPER
N/A







Drip Liquids
Delivery Point(s)
Location
Not applicable
 





Contract MDQ:
[***]
Compression MDQ:
[***]






























ATTACHMENT 2

II.    Table of Incremental Capital Fees


Incremental Capital Project
Contract MDQ
Incremental Capital Fee
In-Service Date
Applicable Expansion Term
Carpenter
[***]
[***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
Kentor
[***]
[***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
Shipman 1
[***]
[***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
Beazer 2
[***]
[***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
West Run – Hopewell Ridge Receipt Point
[***]
[***]
[***]
Until terminated by either Party on the last Day of a Month by delivering
written notice to the other Party at least thirty (30) Days prior to the date of
termination.



1.
Subject, in all respects, to Section 4 of that certain letter agreement dated as
of March 1, 2019, by and among RM Partners LP, Rice Drilling B LLC, EQM
Gathering OPCO, LLC, and Equitrans, L.P. (the “Letter Agreement”).

Subject, in all respects, to Section 4 of the Letter Agreement.



ATTACHMENT 3










    

III.    SITE SPECIFIC DATA AND FACILITY RESPONSIBILITY MATRIX


A.
In addition to the minimum design specification and operating parameters set
forth in the Engineering and Technical Design Standards, the following
specifications shall be followed:

1.
Receipt Point Interconnect Data: The table below provides for the list of meters
covered under this Agreement which may be updated from time to time in
accordance with the terms and conditions of this Agreement. Each meter in the
Receipt Point Interconnect table shall conform to the specifications listed in
the table applicable to such meter under Section III(A)(2).

Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
17019
Cooper B
39.95597, -80.26908
720
1,220
78,500
11798
Roberts 1
39.94097, -80.326422
720
320
19,600
17018
Roberts 2
39.94097, -80.25422
720
320
19,600
11796
McMillen
39.9836, -80.1209
720
710
45,900
M5256116
McMillen 2 MM - 1
39.98455, -80.11803
1400
2,100
51,433
M5256117
McMillen 2 MM - 2
39.98455, -80.11803
1400
2,100
51,433
M5256118
McMillen 2 MM - 3
39.98455, -80.11803
1400
2,100
51,433
17042
Pyles 1
39.969918, -80.110996
1,440
1,670
78,500
M5224755
Pyles 2
39.96643, -80.1116
1440
1,227
64,353
17035
Hildebrand
39.974133, -80.096991
720
650
45,900
17022
Robison 1
39.979817, -80.072114
720
680
45,900
18156
Robison 2
39.97799, -80.07021
720
720
45,900
17043
Thompson 1
39.948602, -80.096748
720
680
45,900
17115
Thompson 2
39.948602, -80.096748
720
680
45,900
11797
Thistlewaite
39.96395, -80.100731
720
320
19,600
17044
Conner 1
39.946228, -80.240644
720
680
45,900
5100003
Conner 2
39.946228, -80.240644
720
680
45,900
17037
Phillips
39.933614, -80.293665
1,400
1,150
115,300
18155
Walker B
39.934471, -80.318565
1,400
1,600
67,500




Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
5100014
Scott’s Run 1
39.93239, -80.32793
1,400
2,700
115,300
5100015
Scott’s Run 2
39.93239, -80.32793
1,400
2,700
115,300
M5225755
Scott's Run 3
39.93237, -80.32812
1,400
1,227
64,353
5100065
Moore MM B Run
39.92772, -80.33715
1,400
2,700
115,300
M5277181
Moore MM Run 2
39.92763, -80.33740
1440
1,150
28,800
5100039
West Run (NIJUS25)
39.913752, -80.303533
1,400
2,700
115,300
5100053
West Run – Hopewell Ridge
39.91312, -80.30316
1,400
2,511
87,994
5100055
Patterson 1
39.936506 , -80.310759
1,400
2,700
115,300
5100063
Patterson 2
39.936506 , -80.310759
1,400
2,700
115,300
5100057
Nicoloff 1
39.954037, -80.065039
720
720
45,900
M5224083
Nicoloff 2
39.954037, -80.065039
720
1,227
44,838
5100019
Pierce 2
39.90734, -80.28209
720
2,630
78,500
5100064
Pierce 3
39.90734, -80.28209
720
2,630
45,900
M5298308
Pierce MM D Run
39.90734, -80.28209
720
2,630
78,500
M5213961
Big Sky 1
39.99805556,-80.20277
720
1,750
78,500
M5213962
Big Sky 2
39.99805556, -80.20277
720
1,750
78,500
M5213963
Big Sky 3
39.99805556, -80.20277
720
1,030
45,900
M5220213
Petit 1
39.94523, -80.23994
720
1,227
44,838
M5220220
Petit 2
39.94523, -80.23994
720
1,227
44,838
M5220221
Petit 3
39.94523, -80.23994
720
726
26,240
M5248813
Petit 4
39.94684, -80.24028
1,440
1,227
64,353
M5248814
Petit 5
39.94684, -80.24028
1,440
1,227
64,353
M5248816
Petit 6
39.94684, -80.24028
1,440
1,227
64,353
M5254623
Petit 7
39.94684, -80.24028
1,440
1,227
64,353
M5224627
Alpha 1
39.960097, -80.130604
720
1,227
44,838
M5224714
Alpha 2
39.960097, -80.130604
720
1,227
44,838
M5274373
Alpha 3
39.960097, -80.130604
720
1,950
35,500
M5234610
Moninger Run 1
39.99511, -80.20636
1,440
1,227
64,353




Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
M5234612
Moninger Run 2
39.99511, -80.20636
1,440
1,227
64,353
M5234613
Moninger Run 3
39.99511, -80.20636
1,440
1,227
64,353
M5235813
Moninger Run 4
39.99511, -80.20636
1,440
1,227
64,353
M5234486
Koloski Run 1
39.95875, -80.31068
1,440
1,227
64,353
M5234487
Koloski Run 2
39.95875, -80.31068
1,440
1,227
64,353
M5234488
Koloski Run 3
39.95875, -80.31068
1,440
1,227
64,353
17020
Iames
40.0308, -80.15266
720
726
37,660
M5219031
Shipman 1
39.991551, -80.194235
720
726
37,660
M5219033
Shipman 2
39.991551, -80.194235
720
1,227
64,353
M5258883
Shipman Gathering MM - Run 3
39.991551, -80.194235
720
1,950
35,500
33297
Ingram 590004
39.93929, -80.26466
720
356
16,118
33341
ROG46H1
39.94097, -80.26422
720
356
16,118
M5210064
Lacko 1
39.968683, -80.150911
720
1,227
64,353
M5210065
Lacko 2
39.968683, -80.150911
720
1,227
64,353
M5210066
Lacko 3
39.968683, -80.150911
720
1,227
64,353
M5234259
Yablonski 1
39.99347, -80.06271
1440
1,227
64,353
M5234260
Yablonski 2
39.99347, -80.06271
1440
1,227
64,353
M5226733
Beazer 1
39.92417, -80.10866
1440
1,227
64,353
M5226735
Beazer 2
39.92417, -80.10866
1440
1,227
64,353
M5249530
Beazer 3
39.92417, -80.10866
1440
1,556
57,163
M5238116
J & J
39.99807, -80.20293
1440
1,556
57,163
M5238117
J & J
39.99807, -80.20293
1440
1,556
57,163
M5248049
J & J
39.99807, -80.20293
1440
1,556
57,163
M5241305
Harden Farm 1
39.939969, -80.264877
1440
1,556
57,163
M5241307
Harden Farm 2
39.939969, -80.264877
1440
1,556
57,163
M5241308
Harden Farm 3
39.939969, -80.264877
1440
1,556
57,163




Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
M5274165
Green Hill - Meter 1
39.89708,
-80.31778
1400
2,100
31,750
M5274166
Green Hill - Meter 2
39.89708,
-80.31778
1400
2,100
31,750
M5274167
Green Hill - Meter 3
39.89708,
 -80.31778
1400
2,100
31,750
M5272524
Harris
39.95349, -80.19008
720
1,800
49,000
M5291357
Harris Run B
39.95349, -80.19008
720
1,800
49,000
M5283458
EPC Carpenter MM Run A
39.8864,
-80.3359
1400
1,800
49,000
M5283463
EPC Carpenter MM Run B
39.8864,
-80.3359
1400
1,800
49,000
M5283464
EPC Carpenter MM Run C
39.8864,
-80.3359
1400
1,800
49,000
M5344758
Kentor
39.877229,
-80.307607
1400
200
6,500

* Calculated @ minimum NOP with minimum Beta plate when applicable
2.
Responsibility for Interconnect Facility Equipment. Each of the following tables
establish, for the meter specified in the cell located in the first row of the
first column of such table (or, if no meter is specified in such cell, then for
each meter not specified in any of the other tables included below) the design,
construction, operation, maintenance and cost responsibility for certain aspects
of the Interconnect Facilities. All of the following design responsibilities
designated as Producer’s responsibility shall be incorporated into the design
and construction of the Interconnect Facilities.










Pierce 2, 5100019
Pierce 3, 5100064
Pierce MM D Run, M5298308




STATION EQUIPMENT


REQUIRED


DESIGN


INSTALL


OWNERSHIP


OPERATE


MAINTAIN


SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
12” Tee
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
12”
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Shawndra Filter
Liquid Level Shutoff
No
 
 
 
 
 
16” Barrel
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
(2) 8” Orifice, (1) 6” Orifice
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Eagle/1 RTU (ea meter) and Eagle /5 RTU per interconnect
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
Gatherer
Producer
Producer
Gatherer
Producer
 
H2S Monitor
No
Gatherer
Producer
Producer
Gatherer
Producer
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” CV/OPP + 1X4” CV/OPP
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” OPP + 1X4” OPP
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
12”
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” + 1X4” CV (same devices as the top)
Heat
No
Gatherer
Producer
Producer
Producer
Producer
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
2 X 8” + 1X6”
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
Gatherer
Producer
Producer
Gatherer
Producer
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
EQT Spec
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
Gatherer
Producer
Producer
Gatherer
Producer
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
TBD
Producer
Producer
Producer
Producer
Producer
 

EXHIBIT F (Section III.A.2.)
Responsibility for Interconnect Facility Equipment






EPC Carpenter MM Run A, M5283458
EPC Carpenter MM Run B, M5283463
EPC Carpenter MM Run C, M5283464




STATION EQUIPMENT
REQUIRED
DESIGN SPECIFICATIONS
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
Company Pipeline Tap & Valve
Yes
Company
Company
Company
Company
Company
Inlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Station & Outlet Piping
Yes
Company
Customer
Customer
Company
Customer
Cathodic Protection - Inlet, Station, & Outlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Cathodic Protection - Company Tap & Valve
Yes
Company
Company
Company
Company
Company
GAS CONDITIONING
Filter Separator
Yes
Company
Customer
Customer
Customer
Customer
Particulate Filter
No
 
 
 
 
 
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
Meter & Meter Runs
Yes
Company
Customer
Customer
Company
Customer
Meter & Flow Control Risers, Valves, etc…
Yes
Company
Customer
Customer
Company
Customer
Electronic Measurement & Telecomm Hardware
Yes
Company
Customer
Customer
Company
Customer
GAS QUALITY
Chromatograph
No
 
 
 
 
 
Moisture Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
Hydrogen Sulfide Analyzer
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
Overpressure Protection Device
Yes
Company
Customer
Customer
Company
Customer
Primary Pressure Control
No
 
 
 
 
 
Flow Control
No
 
 
 
 
 
Remote Shutoff Valve
No
 
 
 
 
 
Heater
No
 
 
 
 
 
Check Valve
Yes
Company
Customer
Customer
Company
Customer
ODORIZATION
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
Communication Service(s)
Yes
Company
Customer
Customer
Company
Customer
Electrical Service
Yes
Company
Customer
Customer
Company
Customer
Building - Gas Chromatograph
No
 
 
 
 
 
Building / Enclosure - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Company
Customer
Customer
Company
Customer




Kentor, M5344758


 
STATION EQUIPMENT
REQUIRED
DESIGN SPECIFICATIONS
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
Company Pipeline Tap & Valve
Yes
Company
Company
Company
Company
Company
Inlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Station & Outlet Piping
Yes
Company
Company
Company
Company
Company
Cathodic Protection - Station, & Outlet Piping
Yes
Company
Company
Company
Company
Company
Cathodic Protection - Company Tap & Valve
Yes
Company
Company
Company
Company
Company
GAS CONDITIONING
Filter Separator
Yes
Company
Company
Company
Company
Company
Particulate Filter
No
 
 
 
 
 
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
Meter & Meter Runs
Yes
Company
Company
Company
Company
Company
Meter & Flow Control Risers, Valves, etc…
Yes
Company
Company
Company
Company
Company
Electronic Measurement & Telecomm Hardware
Yes
Company
Company
Company
Company
Company
GAS QUALITY
Chromatograph
No
 
 
 
 
 
Moisture Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
Hydrogen Sulfide Analyzer
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
Overpressure Protection Device
Yes
Company
Company
Company
Company
Company
Primary Pressure Control
No
 
 
 
 
 
Flow Control
No
 
 
 
 
 
Remote Shutoff Valve
Yes
Company
Company
Company
Company
Company
Heater
No
 
 
 
 
 
Check Valve
Yes
Company
Company
Company
Company
Company
ODORIZATION
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
Communication Service(s)
Yes
Company
Company
Company
Company
Company
Electrical Service
Yes
Company
Company
Company
Company
Company
Building - Gas Chromatograph
No
 
 
 
 
 
Building / Enclosure - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Company
Company
Company
Company
Company







1

